Citation Nr: 1722782	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  16-08 104	)	DATE
	)
	)


THE ISSUE

Whether the Board's March 7, 2015, decision reopening and remanding claims of entitlement to service connection for tinnitus, bilateral hearing loss, cervical spine, right and left knees, left and right ankles, right and left wrists, and vertigo, and remanding the claims of entitlement to service connection for right thumb, residuals of frostbite of the feet, long finger of the right hand, and entitlement to an initial compensable rating for a left thumb fracture should be revised or reversed due to clear and unmistakable error (CUE).

(The Board will address the claims of entitlement to service connection for tinnitus, bilateral hearing loss, cervical spine, right and left knees, left and right ankles, right and left wrists, vertigo, right thumb, residuals of frostbite of the feet, and long finger of the right hand, and entitlement to an initial compensable rating for a left thumb fracture in a separate decision.) 


REPRESENTATION

Moving party represented by:  Charles McCorvey, Agent


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from November 1961 to November 1963.

This claim comes before the Board of Veterans' Appeals (Board) in response to the Veteran's February 2016 motion to revise a Board's decision on the appeals listed above.  That decision also denied claims of entitlement to service connection for hypertension and sleep apnea but there is no claim of error in the denial of those two issues. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDING OF FACT

The March 2015 decision in which the Board reopened and remanded claims of entitlement to service connection for tinnitus, bilateral hearing loss, cervical spine, right and left knees, left and right ankles, right and left wrists, and vertigo, and remanded the claims of entitlement to service connection for right thumb, residuals of frostbite of the feet, long finger of the right hand, and entitlement to an initial compensable rating for a left thumb fracture is not final with regard to the remanded claims and thus not subject to revision based on CUE.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2016).

The appellant asserts that there was CUE in the March 7, 2015, Board decision to reopen and remand some of the claims on appeal and remand other claims on appeal as described on the Title Page.  As the claims remain on appeal (there has been no final decision) and those claims are not subject to revision or reversal based on CUE.  

Thus, this motion requires dismissal as a Board decision must first be final before being revised or reversed on the grounds of CUE.  38 U.S.C.A. §§ 5109A (a), 7111(a), (c) (West 2014).  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2016), the motion is dismissed without prejudice.

Finally, the Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) does not apply to CUE claims, however, regardless of whether the Board or the RO issued the prior decision in question that is being collaterally attacked.  See Livesay v. Principi, 15 Vet. App. 165, 178-9 (2001) (CUE claim not conventional appeal, but rather a collateral attack of previous decision); Parker v. Principi, 15 Vet. App. 407 (2002).  Therefore, no further discussion of the VCAA is warranted in this case. 


ORDER

The motion for revision of the Board's March 7, 2015, decision is dismissed without prejudice to refiling.



	                       ____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2016) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2016).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.

